Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 8, and 15 are amended. 
Claims 1 – 21 are pending. 

Response to Arguments
Applicant’s arguments, filed 04/21/2021, with respect to the rejection of amended claims 1, 2, 6 – 9, 13 – 16, 20, and 21, under 35 U.S.C. 102(a)(1), and claims 3 – 5, 10 – 13, and 17 – 19, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1, 2, 6 – 9, 13 – 16, 20, and 21, under 35 U.S.C. 102(a)(1), and claims 3 – 5, 10 – 13, and 17 – 19, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a method, a non-transitory computer readable storage medium, and a device.

The claimed invention, regarding claim 1 as representative, recites features such as: periodically recording memory statistics of a volatile dynamic random-access memory, and analyzing, in response to the command to enter the standby state, the memory statistics to determine whether a health check should be performed.

The prior art of record (Schuh et al., U.S. Publication 2013/0124932, Rom et al., U.S. Publication 2013/0212440, and Hickey et al. U.S. Patent 10,223,224, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111